ACCEPTED
                                                                                                      12-14-00344-CV
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                3/16/2015 12:08:25 PM
                                                                                                         CATHY LUSK
                                                                                                               CLERK

                               Court of Appeals Number 12-14-00344-CV
                                     Trial Court Number 12-0384-A
                                                                                      FILED IN
VICTOR LISSIAK, JR.,                                                           12th COURT OF APPEALS
     Appellant,                                                                     TYLER, TEXAS
                                                                               3/16/2015OF
                                                                               COURT     12:08:25
                                                                                           APPEALSPM
v.                                                                                  CATHY S. LUSK
                                                                       TWELFTH DISTRICT Clerk
                                                                                          OF TEXAS
S.W. LOAN OO, L.P.,
      Appellee.

                APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME
                             TO FILE APPELLATE BRIEF

        Under Rule 38.6(d) of the Texas Rules of Appellate Procedure, Appellant Victor Lissiak, Jr.,

files this Second Motion for Extension of Time To File Appellate Brief, and respectfully shows the

court the following:

        1. The deadline for filing Appellant’s brief is March 25, 2015. The initial deadline was

February 25, 2015, and an extension was granted based on the requirements of the Appellant’s

attorney to devote time to other existing and pending matters.

        2. Appellant seeks an order extending the time for filing Appellant’s brief for thirty days,

extending the date to April 24, 2015.

        3. Appellant requests the extension because the Clerk’s Record is incomplete - there are

missing pages, “gaps,” in pleadings/documents contained in the Clerk’s Record. By way of

explanation, when the Clerk’s Record was first received, the record was reviewed to determine if any

requested pleading/documents had been omitted, and it was determined that all the requested

pleadings/documents had been included; however, the record was not reviewed on a page by page

basis to determine if each pleading/document was complete because of time constraints of

Appellant’s attorney in work on other existing and pending matters, as explained in the Appellant’s


Appellant’s Second Motion for Extension of Time to File Appellate Brief, Page 1
First Request for Extension. After the preparation of the brief in this case was commenced, it was

discovered that the Clerk’s Record contains “gaps,” missing pages, in the pleadings/documents

contained in the record that are material to Appellant’s arguments on appeal. It was also determined

that one such pleading was contained in the record twice, but had different pages missing in each of

those two records. Appellant is now reviewing the Clerk’s Record page by page to determine if there

are “gaps” in other pleadings/documents.

        4. On March 13, 2015, when the “gaps” were first discovered, the undersigned immediately

attempted to contact Ms. Linda Rhymes, Records Clerk in the Smith County District Clerk’s office,

to discuss the matter. Ms. Rhymes returned that phone call on March 16, 2015. Ms. Rhymes

explained that once she was notified what pleadings/documents contained “gaps”she would then

require sufficient time to review what is contained in the papers in the record of the case, and

compare that, page by page, to what is in the record; and then prepare a supplemental record.

        5. Appellant requires sufficient time to review the record page by page to compare what the

parties filed and what is contained in the Clerk’s Record and then notify Ms. Rhymes. Ms. Rhymes

stated that once she was notified about the “gaps”she would then likewise require sufficient time to

review what is contained in the papers of the case, compare that, page by page, to what is in the

record and why the pages are missing, and then prepare a supplemental record. Appellant estimates

that a thirty day extension will be sufficient.

        6. The extension of time requested will not prejudice or inconvenience Appellee in any

manner, nor will the time for submission of this case be extended by granting an extension of time

in which to file Appellant’s brief. Appellee does not oppose this request for extension.

        7. For these reasons, Appellant respectfully requests the Court to grant the Appellant a thirty


Appellant’s Second Motion for Extension of Time to File Appellate Brief, Page 2
day extension, to April 24, 2015, to file his brief.


                                                             Respectfully submitted,

                                                             THE HOLMES LAW FIRM, INC.

                                                             By:     /s/ R. H. Holmes
                                                                     Robert H. Holmes
                                                                     SBN 09908400

                                                             3401 Beverly Drive
                                                             Dallas, Texas 75205
                                                             Telephone: 214-384-3182
                                                             Facsimile: 214-522-6673
                                                             email: rhholmes@swbell.net

                                                             ATTORNEYS FOR APPELLANT

                                       CERTIFICATE OF CONFERENCE

       As required by Tex. R. App. P. 10.1(a)(5), I certify that I have conferred with Counsel for
Appellee, S.W. Loan OO, L.P., on March 16, 2015, by email and Counsel for Appellee responded
by eamil stating that Appellee IS NOT opposed to Appellant’s Second Motion for Extension of Time
To File Appellant’s Brief.

                                                               /s/ Robert H. Holmes
                                                             Robert H. Holmes

                                      CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been delivered
to the attorney of record for S.W. Loan OO, L.P., on March 16, 2015 via efile Texas.

                                                                /s/ rhholmes
                                                             Robert H. Holmes




Appellant’s Second Motion for Extension of Time to File Appellate Brief, Page 3